Caria, per

Evans, J.
By the common law, a bond was not assignable so as to authorize the assignee to bring an action in his own name. We have no general law, authorizing such actions. The Act of 1798 does not; for that, it has been decided, relates only to money bonds. In Cobb vs. Williams, 1 Hill, 375, the action was on a guardianship bond, given to the Commissioner in Equity, and by him assigned to the plaintiff. Peck vs. Glover, 1 N. & McC. was by the assignee of the Sheriff, on a prison bounds’ bond, where the defendant had been arrested on mesne process. In both these cases, it was decided, the action would not lie, because the bonds were not made assignable by any Act of the Legislature. In all cases, where the as-signee may sue in his own name, it is by virtue of some statutary regulation. The Act of 1827, under which this bond was taken, contains no such provision, and the action should have been in the Sheriff’s name. The motion for a non-suit is, therefore, granted.
J. J. EVANS.
We concur. J. S. Richardson, J. B. O’Neall, B. J. Earle, A. P. Butler.